ORDER
PER CURIAM.
This pro se appeal arises from Wilma Stoud’s (hereinafter, “Claimant”) claim for unemployment benefits from her employment with Roth Industries, Inc. (hereinafter, “Employer”). The Division of Employment Security (hereinafter, “the Division”) disqualified Claimant from benefits for leaving work voluntarily, without good cause attributable to her work or the employer. Claimant appealed to the Labor and Industrial Relations Commission (hereinafter, “the Commission”).1 The Commission affirmed the Division’s decision.
*910Claimant raises two points on appeal. In her first point, she alleges the Commission erred in denying her benefits because the facts do not support its decision. Claimant believes the Commission issued a separate opinion, stating she was eligible for benefits. In her second point on appeal, Claimant believes the Commission erred in denying her benefits because she had a reasonable assurance of employment in a subsequent term, yet she was denied benefits pursuant to Section 288.040.3 RSMo (2000).
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. The motion taken with the case to dismiss the appeal is denied.